            Case 1:21-cv-00922-LJL Document 43 Filed 04/19/21 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 LUCAS CABRERA
 on behalf of himself, FLSA Collective
 Plaintiffs and the Class,

                        Plaintiff,

                v.

 ALTAMAREA GROUP, LLC,                               Case No. 1:21-cv-00922-LJL
 MRMADISON LLC,
        d/b/a RISTORANTE MORINI,
 AMG PARK LLC,
        d/b/a VAUCLUSE
        and OMAR AT VAUCLUSE,
 ALTAMAREA LLC,
        d/b/a MAREA,
 LETTA #1, LLC,
        d/b/a NICOLETTA,
 AMG HOTELS #1, LLC,
        d/b/a AI FIORI,
 218, LLC,
        d/b/a OSTERIA MORINI,
 MICHAEL WHITE and AHMASS
 FAKAHANY,

                        Defendants.



                             DECLARATION OF C.K. LEE, ESQ.
I, C.K LEE, under penalty of perjury, declare as follows:
       1.      I am an attorney in the firm of Lee Litigation Group, PLLC, counsel for Plaintiff in

this matter, and am fully familiar with the facts and circumstances as set forth herein.

       2.      Lee Litigation Group, PLLC represents Lucas Cabrera and five other claimants who

are pursuing their wage claims against Defendants through arbitration with American Arbitration

Association (“AAA”).

       3.      One of these five arbitrations began as a Federal action in the Southern District


                                                 1
            Case 1:21-cv-00922-LJL Document 43 Filed 04/19/21 Page 2 of 6




Court of New York under the case name: Pineda Tenen v. Altamarea Group, LLC et al – 20-cv-

01851. Soon after filing that case, Defendants’ counsel sent me and my firm a copy of an

arbitration agreement that had been signed by Mr. Tenen.        Upon review of the agreement, we

realized the agreement was not signed by Defendants. I and my associates were not convinced

such an agreement was enforceable which is evidenced in the parties’ email correspondence. See

Exhibit E, true and accurate copies of correspondence with Defendants. However, Defendants

provided a second, fully signed arbitration agreement from 2013 for Mr. Tenen, so we proceeded

to dismiss the action from Federal Court and filed directly with AAA. See Id.

       4.      Once Mr. Tenen dismissed his Federal case, the action was re-filed on June 17,

2020 before AAA along with the separate actions of each of the three following claimants: (1)

TIFFANY RAMIREZ, (2) IGNACIO RAMIREZ, and (3) AHLAL AHMED (the “Arbitrations”).

       5.      As Defendants describe in the Affidavit of John Orsini, after claimants filed their

Arbitrations, the parties engaged in settlement discussions on this matter, which lasted until mid-

September of 2020. In mid-September of 2020, parties’ initial settlement negotiations failed.

       6.      Given this failure, we began to reexamine the matter of these unsigned, potentially

unenforceable, arbitration agreements. Our firm decided not to challenge the arbitration agreements

of any individual for whom we had already filed before AAA. This decision was due in part to the

costs and fees already incurred by the filing of these matters with AAA.

       7.      In October 2020, long after the filing of the above Arbitrations, our firm was retained

another two former employees of Defendants, Lucas Cabrera and Jorge Palaquibay. By this time the

firm had further researched the question of whether arbitration agreements that had not been

countersigned by an employer were effective and enforceable. We found a lack of binding

precedent under New York law and a Fifth Circuit’s decision in Huckaba v. Ref-Chem, L.P., 892



                                                 2
            Case 1:21-cv-00922-LJL Document 43 Filed 04/19/21 Page 3 of 6




F.3d 686 (5th Cir. 2018). The Huckaba decision indicated that Defendants’ failure to countersign

their purported arbitration agreement with Mr. Cabrera had rendered it unenforceable. While this

was a Fifth Circuit case, the factors for interpreting the enforceability of an unsigned contract

seemed to be substantially similar between Texas and New York. Moreover, the Fifth Circuit case

appeared especially on point under these circumstances.

       8.      Based on our view of the potential unenforceability of the arbitration agreement and

Mr. Cabrera’s wish to proceed on a class wide basis, Mr. Cabrera brought his claims before the

Southern District of New York and Jorge Palaquibay entered into arbitration through AAA.

       9.      Defendants have been aware of Plaintiff Cabrera’s intention to file his action in

Federal Court since October of 2020. In fact, the parties had been discussing the enforceability of

their arbitration agreements since even before then. In September of 2020, Defendants sent us a list

of cases that they claimed definitively refuted our position. After a review, my associates and I

concluded that the cases cited by Defendants were readily distinguishable from the instant one.

Moreover, all of the distinguishable cases cited by Defendants were from non-binding district court

cases, many of which included inapposite cases involving arbitration agreements found in

handbooks. The one case Defendants cited involving binding precedent was Moore v. T-Mobile

USA Inc., 548 F. App’x 686, 687 (2d Cir. 2013). That case was entirely distinguishable from the

facts herein as it involved a service agreement found inside a box, a circumstance where the need

for signatures could not reasonably have been contemplated by the parties. Here, the language of

Mr. Cabrera’s arbitration agreement contemplates signature and the agreement even has a

signature block for both Plaintiff and Defendant.

       10.     In addition to Defendants failing to cite to any binding precedent, the agreement

itself indicated a requirement for a signature in its language.   The arbitration agreement states



                                                 3
          Case 1:21-cv-00922-LJL Document 43 Filed 04/19/21 Page 4 of 6




clearly it is a “MUTUAL ARBITRATION AGREEMENT.” It even states in its introductory

paragraph, “the company and I agree as follows: [.]” Given the mutuality of the terms of the

agreement, the many references to the need for a signature would be expected to be mutual as well.

The document states under ¶ 4, “I understand that…by signing this Agreement, I am giving up my

right…” Again in ¶ 9 the agreement states, “[t]his Agreement supersedes any and all prior

agreements or understandings…I signed prior to signing this agreement.” The document even

states in boldfaced, block-letters: “I UNDERSTAND THAT MY SIGNING AND

SUBMITTING THIS AGREEMENT IN THIS FASHION IS THE LEGAL EQUIVALENT

OF HAVING PLACED MY HANDWRITTEN SIGNATURE ON THE AGREEMENT.”

Moreover, the agreement had an unsigned signature block for Defendants further indicating a

requirement for Defendants’ signature. It is blackletter law in New York that “if the parties to an

agreement do not intend it to be bound until it is reduced to writing and signed by both of them,

they are not bound.” Scheck v. Francis, 26 N.Y. 2d 466 (NY Crt. of Appeals, 1970). Given the

lack of binding precedent, the language of the agreement, the unsigned signature block, and the

clear law of New York, I and other attorneys at Lee Litigation Group concluded that Plaintiff had

a reasonable probability of defeating a motion to compel arbitration and accordingly filed the

Complaint with this Court.

       11.     I have repeatedly conveyed our arguments to Defendants’ counsel in multiple meet

and confers between October 2020 and March 2021, explaining my position that their authorities of

distinguishable from the instant action. Two of these calls were on November 10, 2020, and on

February 19, 2021, when I stressed that Defendants’ cases concerned employee handbooks rather

than freestanding agreements contemplating signature of both parties. See Valdes v. Swift Transp.

Co., 292 F. Supp. 2d 524, 531 (S.D.N.Y. 2003); Beletsis v. Credit Suisse First Bos., Corp., 2002



                                                4
          Case 1:21-cv-00922-LJL Document 43 Filed 04/19/21 Page 5 of 6




WL 2031610, at *3 (S.D.N.Y. Sept. 4, 2002). At no time did Defendants ever inform me of the

existence of an employee handbook containing arbitration provisions.

       12.     Defendants’ counsel has been aware of our position here for many months. But it

was only with the filing of Defendants’ Motion to Enforce Arbitration and for Sanctions that they

revealed to me the existence of an arbitration provision in Defendants’ employee handbook (the

“Handbook”). Had this been disclosed in October, I would have pursued Mr. Cabrera’s claims in

arbitration, given my assessment of the case law, as discussed above. Defendants’ delay in

disclosing the Handbook has caused my firm to incur unnecessary expenses and caused Mr.

Cabrera to suffer unnecessary delays in this vindication of his claims.

       13.     Learning of the Handbook sooner would also have prevented considerable delay

and expense. First, Plaintiff would have never incurred the fees and costs to prepare a complaint

for filing in Federal Court. We would have conceded and immediately filed for arbitration. Second

Plaintiff would not have had to defend against Defendants’ efforts to consolidate the separately

filed arbitrations for four of the other claimants. For the arbitrations of Tiffany Ramirez, Igancio

Ramirez, Angel Pineda Tenen, and Ahlal Ahmed, Defendants caused Plaintiff to expend

considerable time and resources to defend against Defendant’s efforts to consolidate the various

arbitrations into one action. Each attempt was ultimately defeated but only after considerable

argument and effort by Plaintiff’s counsel. During this process Defendants purposely hid the

existence of the non-consolidation provision in the Handbook, and only revealed it when they

moved to dismiss Plaintiff’s lawsuit. Only after they lost all of their motions for consolidation in

arbitration did they then provide a copy of the Handbook.

       14.     From September of 2020 until as recently as March 2021, Defendants made three

separate attempts to consolidate the Arbitrations before the AAA. They raised the issue of



                                                 5
           Case 1:21-cv-00922-LJL Document 43 Filed 04/19/21 Page 6 of 6




consolidation in the arbitrations of Angel Pineda Tenen, Tiffany Ramirez, and Ahlal Ahmed, with

each of the arbitrators. Each time, their argument was that the freestanding arbitration agreements the

claimants had signed (substantially identical to the agreement signed by Plaintiff Cabrera) do not

expressly prohibit consolidation: “There is nothing in the agreements preventing an arbitration from

being consolidated with another.” And their motion papers cited case law for the proposition that

consolidation may be appropriate when the agreement is silent on the matter. The Handbook,

however, was not silent on the matter, and they purposely hid the evidence until they lost their

consolidation motions, only to release it to dismiss Plaintiff’s case. Defendants did not disclose the

Handbook sooner because it would have upended Defendants’ efforts to consolidate the various

arbitrations. Defendants’ strategic failure to disclose has cost my firm valuable time, money, and

resources, on all fronts.

        15.     Attached hereto as Exhibit A is a true and correct excerpt from the Declaration of

Alex Abadi in Moore v. T-Mobile USA, 1:10-cv-00527-LDH-CLP (E.D.N.Y.) (Dkt. No. 85),

reproducing the arbitration agreement at issue in that case.



December April 19, 2021                                LEE LITIGATION GROUP, PLLC

                                                By:    /s/ C.K. Lee

                                                       C.K. Lee, Esq. (CL 4086)
                                                       Lee Litigation Group, PLLC
                                                       148 West 24th Street, 8th Floor
                                                       New York, NY 10011
                                                       Tel: (212) 465-1188
                                                       Fax: (212) 465-1181

                                                       Attorneys for Plaintiff, FLSA Collective
                                                       Plaintiffs and the Class




                                                   6
